Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in responsive to the Request Reconsideration-After Non-Final filed on 12/31/2020.
Claims 21-40 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for displaying a plurality of selectable tabs associated with task functionality; wherein a user can edit and insert object into an electronic document.
The closest prior art, as previously, currently recited , and IDS which is submitted on 12/30/2020, Morcos is directed to a method/system for displaying controls in menu bars and each control may be grouped to associate drop down menu controls with pushbutton controls.  Lewis is directed to a method/system for generating of firm code using a graphic representation. A graphical representation contains menu bar for the utility, wherein the menu bar includes Insert menu that allows user insert object into a hierarchical name space.  Sadouski et al., (“Sadouski,” US 2015/0363049) , is directed to a method/system for receiving a selection of a first menu ribbon to convert and converting the first menu ribbon to produce a reduced-size menu ribbon.  And Masuda et al., (Masuda), is directed to a method/system for filtering, patterning, and editing a target 
No reason for allowance is needed as the record is clear in light of applicant's arguments/amendment filed on 12/31/2020. See MPEP 1302.14(1).  According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174